Citation Nr: 1707982	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-27 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for the residuals of squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy and left partial glossectomy (other than atrophy of the right trapezius muscle, weakness of the muscles of the right hand, osteonecrosis of the right mandible, and right thoracic outlet syndrome) prior to June 10, 2009.

2.  Entitlement to an effective date prior to June 10, 2009 for special monthly compensation (SMC) based on housebound status.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney

WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1966.  He died in December 2011 during the pendency of this appeal.  The Veteran's surviving spouse has been substituted as the Appellant for the purpose of pursuing this appeal to resolution.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, granted service connection for squamous cell carcinoma of the right tonsil, status post tonsillectomy, and assigned an initial noncompensable rating, effective November 21, 2003.

A July 2009 rating decision increased the rating for the disability to 100 percent, effective June 10, 2009, based on a finding of active malignancy.  The record shows the Veteran underwent a tracheotomy, left modified radical neck dissection, and left partial glossectomy at that time to address the active malignancy.  As such, the July 2009 rating decision recharacterized the disability as squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy and left partial glossectomy.  The Board will reference the disability in this manner throughout this decision for the sake of clarity, although it appears squamous cell carcinoma had not yet affected the left lateral tongue, resulting in status post radical neck dissections, tonsillectomy and left partial glossectomy, prior to June 10, 2009.

The July 2009 rating decision also granted SMC at the housebound rate, effective June 10, 2009.  Entitlement to an effective date prior to June 10, 2009 for SMC at the housebound rate is included in the present appeal as an element of the appeal of the initial rating assigned for squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy and left partial glossectomy because the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

In September 2011, the Veteran and the Appellant testified at a hearing before one of the undersigned Veterans Law Judges (VLJ).  In April 2013, the Appellant testified before another one the undersigned, after she had been substituted to finish the appeal following the Veteran's death.  The Appellant has declined the opportunity to have a hearing before a third VLJ signing this panel decision.  See Arneson v Shinseki, 24 Vet. App. 379 (2011).

In October 2013, the Board issued a decision that denied increased ratings for the Veteran's right wrist and right shoulder disabilities and granted an increased rating for the Veteran's right mandible disability; this decision was not appealed.  Accordingly, those issues are no longer on appeal before the Board.  At that time, the Board remanded the remaining issues to the Agency of Original Jurisdiction (AOJ) for further development, which has been accomplished.  See Stegall v West 11 Vet. App. 268 (1998).

This matter was most recently before the Board in October 2014.  At that time, the Board granted a 60 percent rating for the residuals of squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy and left partial glossectomy, effective November 21, 2003 to June 9, 2009, under 38 C.F.R. § 4.88b, Diagnostic Code 6354.  The Board found the Veteran was compensated for residuals of squamous cell carcinoma of the right tonsil and left lateral tongue, to include atrophy of the right trapezius muscle, weakness of the muscles of the right hand, osteonecrosis of the right mandible, and right thoracic outlet syndrome under other diagnostic codes, resulting in a combined 80 percent rating.  The Board further found the Veteran was not compensated for a cluster of other residuals of squamous cell carcinoma of the right tonsil and left lateral tongue, to include nearly continuous depression and mood swings, cough, weight loss, fatigue, pain and tingling, balance problems, and muscle cramps and aches.  The Board determined there was insufficient evidence of record to assign individual schedular ratings to each of these additional uncompensated residuals.  The Board rated the additional cluster of uncompensated residuals by analogy under Diagnostic Code 6354, as it contemplates "whole body" impairment similar to that manifest by the Veteran as a residual of squamous cell carcinoma during the requisite period.  See 38 C.F.R. § 4.20 (2016).  The Board denied an effective date prior to June 10, 2009 for SMC at the housebound rate.

The Appellant appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Partial Remand (JMPR) that vacated the Board's decision to the extent that it denied an initial rating in excess of 60 percent for service-connected squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy and left partial glossectomy (other than atrophy of the right trapezius muscle, weakness of the muscles of the right hand, osteonecrosis of the right mandible, and right thoracic outlet syndrome) prior to June 10, 2009, and entitlement to an effective date earlier than June 10, 2009, for SMC based on housebound status.

The JMPR noted a remand was required because the Board's decision failed to provide an adequate statement of reasons or bases regarding its selection of 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6354 for rating the residuals of squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy and left partial glossectomy (other than atrophy of the right trapezius muscle, weakness of the muscles of the right hand, osteonecrosis of the right mandible, and right thoracic outlet syndrome), prior to June 10, 2009, and why a rating in excess of 60 percent was not warranted under other diagnostic codes in this case.  The JMPR further noted the effective date of SMC at the housebound rate is inextricably intertwined with the initial rating assigned for the residuals of squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy and left partial glossectomy (other than atrophy of the right trapezius muscle, weakness of the muscles of the right hand, osteonecrosis of the right mandible, and right thoracic outlet syndrome), prior to June 10, 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 38 U.S.C.A. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From November 21, 2003 to June 9, 2009, the previously uncompensated cluster of residuals of squamous cell carcinoma of the right tonsil and left lateral tongue, to include nearly continuous depression and mood swings, cough, weight loss, fatigue, pain and tingling, balance problems, and muscle cramps and aches, were nearly constant and restricted the Veteran's routine daily activities to less than 50 percent of the pre-illness level, but were not so severe as to restrict his routine daily activities almost completely, occasionally precluding self-care.

2.  From November 21, 2003 to June 9, 2009, the previously uncompensated cluster of residuals of squamous cell carcinoma of the right tonsil and left lateral tongue, to include nearly continuous depression and mood swings, cough, weight loss, fatigue, pain and tingling, balance problems, and muscle cramps and aches, rated as 60 percent disabling under Diagnostic Code 6354, were sufficient standing alone to prevent the Veteran from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.

3.  Since November 21, 2003, the Veteran had additional service-connected disabilities that were independently ratable as 60 percent or more disabling that were separate and distinct from the previously uncompensated cluster of residuals of squamous cell carcinoma of the right tonsil and left lateral tongue and involving different anatomical segments or bodily systems.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent rating for the residuals of squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy and left partial glossectomy (other than atrophy of the right trapezius muscle, weakness of the muscles of the right hand, osteonecrosis of the right mandible, and right thoracic outlet syndrome), under Diagnostic Code 6354 were not met from November 21, 2003 to June 9, 2009.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.88b, Diagnostic Code 6354, 4.97, Diagnostic Code 6819 (2016).

2.  The criteria for SMC at the housebound rate have been met since November 21, 2003.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Here, the Board discussed its duties under the Veterans Claims Assistance Act of 2000 (VCAA) in its October 2014 decision.  This analysis is incorporated herein by reference.  The Appellant has not argued, the JMPR does not suggest, and the record does not otherwise indicate any failure on VA's part with respect to its duty to notify and assist the Appellant in this claim.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Appellant's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

	A.  Initial Rating - Prior to June 10, 2009

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Respiratory cancer is rated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6819, which assigns a 100 percent rating for malignant neoplasms.  If there has been no local recurrence or metastasis, respiratory cancer is to be rated based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819, Note 1.  In this case, the record establishes there was no local recurrence or metastasis during the requisite rating period from November 21, 2003 to June 9, 2009.  As such, the residuals must be rated.

As noted in the introduction, explained in the Board's October 2014 decision, and acknowledged in the Appellant's briefs regarding the issue on appeal, the Veteran is entitled to compensation for residuals of squamous cell carcinoma of the right tonsil and left lateral tongue, to include atrophy of the right trapezius muscle, weakness of the muscles of the right hand, osteonecrosis of the right mandible, and right thoracic outlet syndrome under other diagnostic codes, resulting in a combined 80 percent rating.  Service connection has been granted on a secondary basis for these disabilities.  In the October 2014 decision, the Board found the Veteran was not compensated for additional residuals, to include nearly continuous depression and mood swings, cough, weight loss, fatigue, pain and tingling, balance problems, and muscle cramps and aches.  In that decision, the Board assigned a 60 percent rating for the additional uncompensated residuals by analogy under 38 C.F.R. § 4.88b, Diagnostic Code 6354, as it contemplates "whole body" impairment similar to that manifest by the Veteran as a residual of squamous cell carcinoma during the requisite period.

Diagnostic Code 6354 is typically used to rate Chronic Fatigue Syndrome.  Under Diagnostic Code 6354, ratings are assigned for debilitating fatigue, cognitive impairment, or a combination of other signs and symptoms.  Thus, the Diagnostic Code contemplates ratings for any combination of symptoms, so long as the evidence establishes the requisite level of impairment of daily activities to support the rating assigned.  The Board finds Diagnostic Code 6354 is appropriate in this case because the evidence of record provides more insight into the function of the Veteran's body as a whole in the wake of his cancer remission, as opposed to definitive findings that correspond to the rating criteria for specific symptoms that are noted in passing in treatment records and described as cancer residuals.

Under Diagnostic Code 6354, a 60 percent rating is warranted for symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for symptoms that are nearly constant and so severe as to restrict routine daily activities almost completely and that may occasionally preclude self-care.

Upon further review of the evidence and additional arguments submitted by the Appellant, the Board finds a rating in excess of 60 percent rating is not warranted under Diagnostic Code 6354 from November 21, 2003 to June 9, 2009.  The Board finds the evidence establishes the additional uncompensated residuals were nearly constant and restricted the Veteran's routine daily activities to less than 50 percent of the pre-illness level, but were not so severe as to restrict his routine daily activities almost completely, occasionally precluding self-care, from November 21, 2003 to June 9, 2009, which would warrant the assignment of a higher rating under Diagnostic Code 6354.  The Board notes the terms of the JMPR indicate the 60 percent rating assigned under Diagnostic Code 6354 should not be disturbed.  Thus, the Board will limit its analysis to why a higher rating is not warranted under Diagnostic Code 6354 or any other potentially applicable diagnostic code.

In its October 2014 decision, the Board conducted a detailed analysis of the evidence of record at that time.  The terms of the JMPR do not suggest the Board overlooked or misconstrued the evidence of record at that time.  The Board summarized its review of evidence as follows.

The Veteran executed a disability statement in January 2004 in support of his claim for Social Security Administration (SSA) disability benefits.  The Veteran stated he lived in a house with his girlfriend and her son, who did all the household chores because he was unable to do so.  He stated he was unable to work or to perform outdoor recreational activities.  He stated he was unable to cut his nails, but otherwise denied impairment of activities of daily living (ADLs).  He reported he did not need special help or reminders to take care of his personal needs and grooming.  He stated he could drive a car and would leave the house a couple of times per week.  He endorsed difficulty lifting, reaching, and using his hands, but stated he could walk "fine."  He essentially denied psychiatric abnormalities.

In February 2004, the Veteran was examined in conjunction with his claim for SSA benefits.  In regard to the symptoms under review, the Veteran complained of numbness and tingling in the fingers of both hands and sensation of being unable to swallow.  On examination, the Veteran weighed 180 pounds and had a fully normal gait and was able to shower and dress himself.  Skin was normal.  No impairment of balance was noted.  Lungs and chest were normal (no cough noted).  Neurologic examination was normal and no psychiatric disturbance was noted.  The Veteran showed decreased grip strength in the right hand (3/5), but the left hand was normal.  In terms of overall functional ability, the SSA examiner stated the Veteran had no limitation of standing, sitting, and walking; he had mild limitation on bending and climbing; and moderate limitation on lifting and carrying.  There was definite decrease in the use of his right hand and arm, especially in the decrease of right manual dexterity.

In April 2004, the SSA granted the Veteran disability benefits, effective May 2, 2003, based on disorders of the muscle ligament and fascia (primary diagnosis), apparently referring to his service-connected disability, and on diabetes mellitus (secondary diagnosis), which is not a service-connected disability.

The Veteran presented to a private medical facility in August 2005 for treatment of what appeared to be "seizures."  The clinician determined the Veteran was having difficulty eating and swallowing subsequent to cancer surgery, but was also drinking heavily.  The Veteran reported that prior to cancer treatment he had weighed 230 pounds; he was presently maintaining 160 to 165 pounds.  On examination, respirations were essentially clear and arm and leg strength was intact.  Skin was warm, pink and dry; no neurological or psychiatric deficits were noted.  Clinical impression was status post squamous cell carcinoma of the oropharynx with secondary resection and radiation therapy; probable dysphagia; possible orthostatic hypotensive episode with near syncopal episodes; and alcohol abuse.  The Veteran was encouraged to incorporate high calorie milkshakes into his diet.

An October 2005 letter from R.F., M.D., an oral surgeon, states the Veteran had recently undergone removal of multiple abscessed teeth that had supported a fixed prosthesis and would require fabrication of a moveable prosthesis (denture) in the future.  R.F., M.D., indicated the Veteran's condition was complicated by prior resection of a squamous cell carcinoma of the right tonsil, radiotherapy to the region, and the development of osteoradionecrosis of the mandible.  Consequently, R.F., M.D., noted nutritional intake would always be a concern in the Veteran's case.

The Veteran presented to the Central New York Occupational Health Center in May 2007 for evaluation of the squamous cell carcinoma of the tonsil with metastases to the tongue and throat.  The Veteran reported weight change (currently 160 pounds), weakness, cold intolerance, difficulty chewing and swallowing, coughing up phlegm and blood, muscle aches and cramps, tingling, difficulty with balance, seizures, and mood swings.  The Veteran also reported that his symptoms had affected his ability to perform tasks around the house, care for his family, and engage in recreational activities.  Examination showed the Veteran to be edentulous with the left mandible partially missing.  The right neck was atrophic and the right shoulder had winged scapulae and very limited range of motion.  Strength was decreased in the right upper extremity, but normal in the left upper extremity.

In June 2007, the Veteran presented to Oswego County Radiation Oncology with complaints of recent skin rash of the neck with peeling of the skin.  Examination confirmed patchy erythematous change in the bilateral neck and dry peeling of the skin.  The clinician noted that radiation therapy was limited to the right neck, so the current skin changes in the bilateral neck could not be attributed entirely to post radiation change; the clinician stated the Veteran's skin changes and eye irritation may have been an allergic reaction or skin condition that needed to be properly evaluated and treated.  At that time, the Veteran weighed 164 pounds and appeared to be in no acute distress.

In November 2007, the Veteran had a VA examination in which he reported his weight had decreased from 230 pounds to 154 pounds; he complained of poor appetite and frequent gagging.

In February 2009, J.H., M.D., submitted a letter stating that the Veteran's radical neck dissection in December 2001 had caused damage due to traction and devascularization, which resulted in permanent xerostomia (dryness of the mouth) and dysphagia (difficulty swallowing).

The Veteran presented to a VA primary care clinic in March 2009 complaining of dental problems foot pain and numbness, recurrent skin rash, neuropathy, and neuropraxia.  Physical examination showed the Veteran to have normal gait.  The Veteran weighed 166 pounds.  His chest was clear, sensation was normal in the extremities, and skin was clear.  The clinician's diagnosis was coronary atherosclerosis of native coronary vessel, unspecified peripheral vascular disease peripheral sensory neuropathy, carcinoma of the head and neck, other unspecified acquired hypothyroidism, tobacco use disorder, chronic obstructive pulmonary disease (COPD), and pulmonary coin lesion (resolved).

The Veteran and the Appellant testified in September 2011 that they believe the Veteran to have been entitled to 100 percent rating throughout the course of the appeal because, even though his cancer had not recurred, he still had all the indicia to approximate an active process, to include deterioration.  They also asserted that because SSA, another Federal agency, had determined the Veteran to be totally disabled since 2003, VA should do the same.

In conjunction with his hearing in September 2011, the Veteran presented voluminous documentation pertaining to his pursuit of long term disability benefits under his employer's health plan.  Most of these documents pertain to the Veteran's health status, and employability, prior to May 2003 and are not directly relevant to the rating period before the Board.  One relevant document is a letter from Mr. P.E., dated in August 2007 and stating that Mr. P.E. observed the Veteran to be demoralized and depressed by the effects of his cancer.  The Veteran had difficulty chewing and swallowing and his weight declined accordingly.  The Veteran also lost strength in his right hand and arm, to the extent that he was unable to use a screwdriver or grasp a pencil.  By the events referenced by Mr. P.E., these observations were apparently made during the period 1995 to May 2003.

The Appellant testified in April 2013 that although the Veteran was not rated at 100 percent until the cancer recurred in 2009 he actually had many residual side effects since 2001 and was unable to work.  The Veteran was unable to eat and was very weak and malnourished, with nerve damage and seizures.  Because of the osteonecrosis of the mandible, the Veteran could not be fitted for proper dentures, and because of his fatigue the Veteran needed assistance to go the bathroom or to take a shower after rising from bed.  The Veteran was unable to drive and rarely went outdoors.  He had difficulty with balance and had to hold onto things in order to walk.  The Appellant essentially had to do all the household chores because the Veteran was unable to do so.

The file was reviewed by a VA physician in June 2014 to determine whether the Veteran's claimed symptoms of skin disability to include rashes and skin cancer, weight loss, fatigue, pain, seizures cold intolerance, cough, muscle aches and cramps, tingling, balance problems seizures, and depression and mood swings are medically shown to be residuals of the service connected carcinoma.  The examiner stated that the natural course of the Veteran's terminal malignancy would include dysphagia, loss of appetite, loss of weight, general debility, nutritional deficiencies, fatigue, pain, muscle aches and cramps and cough due to inability to swallow secretions.  The examiner explained depression is a result of any chronic illness, especially when it is a terminal disease.  The examiner also noted the Veteran had a history of heavy alcohol intake causing peripheral neuropathy with balance problems and seizures.

The reviewer further noted the Veteran had surgery to remove part of his tongue, radical neck dissection and osteonecrosis of the mandible.  The Veteran was also edentulous.  All of these factors led to dysphagia, difficulty swallowing, drooling, collection of mucus in the throat causing cough.  Weight loss also caused weakness and fatigue.  However, the reviewer concluded that weight loss, cough, and fatigue are a symptom of any malignancy and are not a residual.

The reviewer stated that pain, tingling, muscle cramps and balance problems are all related to peripheral neuropathy, which the Veteran had due to his alcohol intake and later due to the extensive neck surgery and radiation therapy.  Head and neck pain, peripheral neuropathy, autonomic dysfunction (dizziness and near syncope) and neck stiffness have all been associated with neck surgery or with radiation therapy.  The reviewer also stated that the Veteran had multiple risk factors for depression including alcohol abuse, stressful life events, and serious medical illness.

The reviewer stated the Veteran's reported cold intolerance was likely related to hypothyroidism, not to head and neck cancer.  Similarly, the reported seizures were likely related to alcohol intake or to a disease by itself not related to head and neck cancer.  The Veteran developed skin cancer (basal cell carcinoma of the face and back in December 2010, but likely due to genetic and environmental factors rather than to the service connected carcinoma (the Board also notes that skin cancer developed outside the period under review).

In sum, the reviewer stated a conclusion that "the Veteran's residuals represent natural course of the disease and its treatment rather than secondary to carcinoma of tonsil or actual disability."

Since the Board's prior decision, the Appellant has presented additional evidence and argument for consideration.  Specifically, the record now includes a March 2016 affidavit from Mr. J.W., who observed the Veteran in his home from 2005 until his death in 2011.  Mr. J.W. explained he personally witnessed the Veteran's strength diminish, his physical appearance change, the onset of seizures, and the eventual loss of motion.  He also noted the Veteran had difficulty with activities associated with independent living, specifically assistance getting dressed and undressed, bathing, going up and down stairs, getting in out of vehicles, and preparing meals.  In July 2016, the Appellant's representative submitted a written statement indicating she waives initial AOJ consideration of this evidence.

The Board notes comparison of the objective medical evidence in this case with the lay evidence of record reveals some conflict.  For instance, the February 2004 SSA examiner noted the Veteran had a normal gait on examination and was able to walk without restriction.  The Veteran was also found to have a normal gait in March 2009 when he presented for treatment at a VA primary care clinic.  Yet, the Appellant has testified the Veteran was unable to walk without help or a wheel chair throughout the appeal period.  This conflicting evidence simply cannot be reconciled.  The Board finds the objective evidence regarding the Veteran's physical abilities somewhat erodes the probative value of the Appellant's testimony.

Similarly, the Appellant testified she had to assist the Veteran with all his activities of daily living, to include showering and using the restroom, throughout the requisite rating period, primarily due to balance problems.  However, in early 2004, the Veteran reported he did not need special help or reminders to take care of his personal needs.  He further noted he was able to drive a car and frequently left the house, which contradicts the Appellant's testimony that the Veteran was basically confined to his home since the onset of his cancer.

The Board further finds the lay evidence of record is somewhat generalized in nature.  The Veteran, the appellant, and a family friend (Mr. J.W.), who have provided testimony or statements describing the Veteran's condition during the rating period, observed the Veteran's condition during the initial active malignancy, throughout the period of remission, and during the final malignancy.  They do not describe impairment at specific points in time and describe his condition in broad terms.  The Appellant has specifically indicated the Veteran was essentially helpless since the initial onset of his cancer; however, as noted above, these generalized statements are not supported by objective findings noted in the Veteran's medical records during the same time period.  Further, Mr. J.W. did not become acquainted with the Veteran until some point in 2005.  He indicated he observed the Veteran's condition decline from that point going forward to his death in 2011, which suggests the Veteran retained more ability than reflected in the Appellant's statements prior to that period.

Nevertheless, the Appellant's statements regarding the Veteran's fatigue, weakness and weight loss are supported by medical evidence.  These symptoms when combined with the other previously uncompensated effects of the disease process, to include nearly continuous depression and mood swings, cough, pain and tingling, balance problems, and muscle cramps and aches, were nearly constant and restricted routine daily activities to less than 50 percent of the pre-illness level, but were not so severe as to restrict the Veteran's routine daily activities almost completely, occasionally precluding self-care.  Although the Appellant has reported the Veteran was completely unable to care for himself during this period, this finding is not supported when the lay testimony is viewed in conjunction with the objective medical evidence of record, which shows the Veteran was capable of a greater level of functioning.  Thus, a 100 percent rating under Diagnostic Code 6354 is not warranted.

Under the terms of the JPMR, the Board was directed to provide an adequate statement of reason and bases as to why separate ratings are not warranted under alternate Diagnostic Codes for depression and peripheral neuropathy.  In the October 2014 decision, the Board noted there was insufficient evidence to rate depression and peripheral neuropathy under the General Rating Formula for Mental Disorders and the Schedule for Diseases of the Peripheral Nerves.  The Board finds the evidence insufficient for the following reasons.

When determining the appropriate disability evaluation to assign under the General Rating Formula for Mental Disorders, the Board acknowledges its primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Here, there is evidence of depression and mood swings related to the Veteran's debilitating cancer.  There was never a formal diagnosis of a mental disorder, and there is no evidence of record defining or describing the occupational and social impairment resulting from depression and mood swings, as this symptomatology is frequently referenced in passing in treatment records in the context of the Veteran's cancer treatment.  Although the Board would be able to compare this isolated symptomatology to the example symptoms listed in the General Rating Formula for Mental Disorders, it would be unable to render the proper findings as to how this symptomatology affected the Veteran's occupational and social functioning based on the evidence of record.  As such, the Board finds depression and mood swings are more effectively rated as a symptom of the Veteran's disease process under Diagnostic Code 6354, which allows for ratings based on any combination of symptoms, since the available evidence in this case focuses on the impairment of daily activities resulting from the residuals of cancer, as opposed to the Veteran's occupational and social impairment resulting from a diagnosed mental disorder.  The Veteran's depression and mood swings were a factor in the impairment of his daily activities and can be incorporated in the rating under Diagnostic Code 6354 without prejudice because it results in a higher rating, as discussed in more detail below.

The regulations regarding the rating criteria for mental disorders provide some context for this determination.  For instance, 38 C.F.R. § 4.126(d) indicates when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  Here, the Board finds depression and mood swings are more properly rated as an element of the Veteran's disease process under Diagnostic Code 6354 because they help support the 60 percent rating assigned under that code.  If this symptomatology was rated independently under the General Rating Formula for Mental Disorders, they would not support a higher rating because the evidence does not show those symptoms resulted in occupational and social impairment with deficiencies in most areas, which is required for a 70 percent rating.  There is essentially no evidence addressing to what extent the Veteran's psychiatric symptomatology affected his occupational and social impairment functioning standing alone; accordingly, there is no evidence showing that the symptoms of depression and mood swings resulted in occupational and social impairment which decreased work efficiency and ability to perform occupational tasks during periods of significant stress, or were controlled by continuous medication.  Thus, these symptoms would not warrant a compensable rating, much less a higher rating, under the General Rating Formula for Mental Disorders.  Therefore, it is more beneficial to the Veteran that these symptoms be incorporated into the cluster of symptoms rated under Diagnostic Code 6354.

Similarly, under the Schedule for Diseases of the Peripheral Nerves, ratings are assigned based on the nerve involved and the level of paralysis, whether complete or incomplete, described as mild, moderate, moderately severe, or severe.  38 C.F.R. § 4.124a.  Here, after resolving any benefit of reasonable doubt in favor of the Appellant, the Board has found that the evidence establishes the Veteran experienced generalized and vague symptoms such as pain, tingling, and balance issues.  These symptoms are listed in health assessments in the Veteran's treatment records, but there is limited evidence regarding the extremities involved, no evidence regarding the specific nerves involved, and no evidence regarding the level of paralysis.  The Board finds it would be speculative at best, if not impossible, to select a diagnostic code from the Schedule for Diseases of the Peripheral Nerves and assign a particular rating because there is simply no competent evidence regarding the nerves involved.  Rather, the Board finds these subjective symptoms are properly considered under Diagnostic Code 6354, which allows for ratings based on restriction of daily activities, a criterion regarding which there is available evidence.

The Appellant has reported the Veteran's balance problems and other manifestations of lower extremity symptomatology affected his ability to walk and care for himself.  Specifically, the Appellant testified balance problems rendered the Veteran unable to use the bathroom and shower, requiring her to assist him with these activities.  Self-care of this nature is specifically contemplated under Diagnostic Code 6354, although the Board finds the Veteran's impairment was not as severe during the period November 21, 2003 to June 9, 2009, as described in the lay statements of record.

The Board acknowledges Diagnostic Code 6354 relates to Chronic Fatigue Syndrome, which is an auto-immune disorder.  Nevertheless, as previously noted, the primary driver behind the rating criteria under the code is restriction of daily activities.  In the Veteran's case, the disease process related to cancer resulted in "whole body" impairment that is typically not contemplated by diagnostic codes related to specific body parts.  Yet, this impairment is contemplated by Diagnostic Code 6354, and the majority of evidence in this case addresses restriction of daily activities, as opposed to other criteria.  The Board finds the selection of Diagnostic Code 6354 is consistent with 38 C.F.R. § 4.20, which requires closely related anatomical localization and symptomatology for analogous ratings.

The Appellant's representative has argued the Veteran's disability picture more closely approximates Diagnostic Code 6315, which provides the diagnostic criteria for Pellagra.  The Board finds Diagnostic Code 6354 more appropriate in this case because it allows for ratings based on any combination of symptoms, so long as the evidence establishes the requisite level of impairment of daily activities to support the rating assigned.  In contrast, Diagnostic Code 6315 requires very specific findings.  While the rating criteria under Diagnostic Code 6315 do contemplate nutritional deficiencies and mental changes, they do not contemplate the other symptoms noted in the Veteran's case, such as cough, pain and tingling, balance problems, and muscle cramps and aches.  Diagnostic Code 6354 allows for consideration of these symptoms.  Further, a 100 percent rating under Diagnostic Code 6315 requires skin manifestations.  The Board notes in its October 2014 decision it determined skin problems (in addition to seizures and cold intolerance) were not related to the Veteran's cancer because expert medical evidence indicated there were not associated with cancer.  The parties did not disturb this finding in the JMPR.  A July 2016 written statement submitted by the Appellant's representative indicates the Appellant does not dispute these findings.  Thus, skin problems (as well as seizures and cold intolerance) will not be considered in the Board's analysis of the Veteran's cancer residuals and cannot be considered to support the 100 percent rating under Diagnostic Code 6315.  The next highest rating under Diagnostic Code 6315 is a 60 percent rating, which is currently in effect under Diagnostic 6354; therefore, there is no benefit to the Appellant under the alternate Diagnostic Code suggested by her representative.

Finally, as noted above, the terms of the JMPR indicate the 60 percent rating assigned under Diagnostic Code 6354 should not be disturbed.  As discussed above, the 60 percent rating assigned under Diagnostic Code 6354 contemplates symptoms of depression and mood swings, cough, weight loss, fatigue, pain and tingling, balance problems, and muscle cramps and aches.  Accordingly, it would be impermissible pyramiding to also compensate the symptoms of depression, mood swings, tingling, balance problems, etc. under separate Diagnostic Codes for psychiatric illness and nerve impairment as that would result in rating the same symptoms twice.  38 C.F.R. § 4.14.  

Thus, for the reasons described above, the Board finds the 60 percent rating assigned under Diagnostic Code 6354 is appropriate because it accurately reflects the Veteran's disability picture during the requisite rating period based on the available evidence.  Further consideration of other Diagnostic Codes is not warranted.

In December 2011, the Board directed the AOJ to forward the file to the Director of Compensation Service (Director) for extraschedular review.  The Director responded with a June 2012 memorandum titled Administrative Review - Extra Schedular Evaluation pursuant to 38 C F R § 3 321(b)(1).  The Director noted the Veteran's medical history and the administrative history of the claim on appeal in detail.  The Director stated that the schedular rating currently assigned for squamous cell carcinoma (0 percent) was appropriate because the cancer had not recurred and residuals were compensated separately.  The Director also stated that the Veteran's level of disability did not present such an unusual disability picture as to render the regular rating criteria impracticable.  The Board finds the Veteran's additional residuals have been adequately considered that given Diagnostic Code 6354 expressly considers a combination of other signs and symptoms that restrict daily activity.  The Director has previously determined extraschedular is not warranted.  Thus, referral for extraschedular consideration is unnecessary.

Consideration of a total disability rating based on individual (TDIU) is an element of the appeal of an initial rating when unemployability has been raised by the record.  See Rice v Shinseki, 22 Vet. App. 447 (2009).  Unemployability has been raised by the record in this case; therefore, TDIU is an element of this appeal.  Although the Veteran has been entitled to TDIU throughout the appeal period, this does not fully resolve the issue.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Board must address TDIU in the context of the Veteran's individual service-connected disabilities.  This issue will be discussed in more detail in the section below.

III.  SMC - Housebound Rate

SMC at the "housebound" rate is payable when a veteran has a single service-connected disability rated as 100 percent and (1) has additional service connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service connected disabilities to his or her dwelling and the immediate premises or if institutionalized to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. §3 350(i).

For the purposes of SMC, TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App.at 293.  TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A claimant need not show 100 percent unemployability in order to be entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The criteria of 38 C.F.R. § 4.16 establish a flexible standard for TDIU that takes into account the claimant's individual circumstances, to include his or her education and occupational experience.  Id.  The Board cannot deny TDIU without producing evidence, as distinguished from mere conjecture, showing the claimant can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Here, the Board's assignment of a 60 percent rating for the previously uncompensated cluster of residuals of squamous cell carcinoma of the right tonsil and left lateral tongue, to include nearly continuous depression and mood swings, cough, weight loss, fatigue, pain and tingling, balance problems, and muscle cramps and aches, under Diagnostic Code 6354 satisfies the schedular TDIU requirement for a single service-connected disability ratable at 60 percent or more.  The only issue that remains is whether this symptomatology standing alone was sufficient to warrant TDIU.

The Board finds the cluster of residuals rated under Diagnostic Code 6354 was sufficient standing alone to prevent the Veteran from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  Although the Board finds this cluster of symptoms did not restrict the Veteran's routine daily activities almost completely, it significantly impacted his ability to secure or follow a substantially gainful occupation in light of his education and occupational experience.  The evidence shows the Veteran worked in the construction field as a project manager.  SSA records show all of his education and work experience related to this field.  The Board finds the fatigue and other symptoms rated as a cluster under Diagnostic Code 6354 would have prevented the Veteran from engaging in this type of work due to its physical demands since November 21, 2003.  While the Veteran had other service-connected disabilities resulting in the impairment of the right shoulder and arm, the jaw, and the left eye that played a role in his unemployability, the presence of these disabilities does not preclude a finding that the cluster of symptoms rated under Diagnostic Code 6354 standing alone would have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since November 21, 2003.  

The Board finds the assignment of a 60 percent rating under Diagnostic Code 6354 for the previously uncompensated cluster of residuals of squamous cell carcinoma of the right tonsil and left lateral tongue establishes the cluster is separate and distinct and involving different anatomical segments or bodily systems than the disabilities associated with the Veteran's cancer for which service-connection has been granted on a secondary basis, to include atrophy of the right trapezius muscle, weakness of the muscles of the right hand, osteonecrosis of the right mandible, and right thoracic outlet syndrome.  These disabilities are independently ratable as 80 percent disabling.  As the Veteran has additional service-connected disabilities independently ratable at 60 percent since November 21, 2003, the Board finds the criteria for SMC at the housebound rate have been met since that date.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.

In as much as the Appellant's representative asserts that the Appellant is entitled to other forms of SMC under 38 U.S.C.A. § 1114, specifically the higher level aid and attendance under 38 U.S.C.A. § 1114(r)(2), the Appellant did not raise this issue before the Court; therefore, the Board considers it abandoned.  See Pederson v. McDonald, 27 Vet. App. 276 (2015) (arguments not raised on appeal to the Court are considered to be abandoned).  The Board specifically addressed SMC under 38 U.S.C.A § 1114(1) in the October 2014 decision and by implication denied higher forms of SMC.

The December 2015 JMPR vacated the Board's decision only to the extent that it denied a rating in excess of 60 percent for the Veteran's service-connected squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy and left partial glossectomy and entitlement to SMC at the housebound rate prior to June 10, 2009, as eligibility for SMC at the housebound rate can be based on the percentages assigned for underlying disabilities, rendering the issue inextricably intertwined.  Higher forms of SMC, such as those under 38 U.S.C.A. § 1114(r), are not based on the individual percentages assigned for certain disabilities, as such they are not intertwined with the issue before the Board.  


	(CONTINUED ON NEXT PAGE)



The Board will not revisit entitlement to other forms of at this issue at this stage of the appellate process, as it goes far beyond the scope of the limited remand by the Court.  Fugere v. Derwinski, 1 Vet.App. 103, 105 (1990) ("Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court.  Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation."), aff'd, 972 F.2d 331 (Fed.Cir.1992).


ORDER

Entitlement to a rating in excess of 60 percent rating for the service-connected residuals squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy and left partial glossectomy (other than atrophy of the right trapezius muscle, weakness of the muscles of the right hand, osteonecrosis of the right mandible, and right thoracic outlet syndrome), under Diagnostic Code 6354 from November 21, 2003 to June 9, 2009, is denied.

Entitlement to SMC at the housebound rate, effective November 21, 2003, is granted.


			
	MICHAEL A. PAPPAS	STEVEN D. REISS
	               Veterans Law Judge                                      Veterans Law Judge
           Board of Veterans' Appeals                          Board of Veterans' Appeals


_______________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


